On the Merits.
The judgment of the district court in this case was based upon the conclusion reached by the district judge: First, that the plaintiff, Phelan, had no greater rights than his vendor, Nilson (State v. Reiss, 12 La. Ann. 166), and that he (the judge) was satisfied that plaintiff was merely a party interposed; and on the further ground that the property of which he sought to be decreed the owner had before its transfer to him been sold and delivered for a valuable, adequate consideration by an authentic, duly recorded act to a third party, who was in good faith and in actual possession of the same. That though the transfer of the property from Nilson to the Samples and others was from a legal standpoint of very questionable character as between those parties, yet in some respects, the property having passed out of them by an executed contract to a third person, it was the court’s duty to leave the parties in the situation in which the action found them. McClintock v. Loisseau (W. Va.) 8 S. E. 612, 2 L. R. A. 817; Mulhollan v. Voorhies, 3 Mart. (N. S.) 46; Gravier’s Curator v. Carraby’s Ex’r, 17 La. 118, 36 Am. Dec. 608; Puckett v. Clarke, 3 Rob. 82; Labauve v. Boudreau, 9 Rob. 29; Davis v. Holbrook, 1 La. Ann. 176; State v. Reiss, 12 La. Ann. 166; Boatner v. Yarborough, 12 La. Ann. 249; Monatt v. Parker, 30 La. Ann. 585, 31 Am. Rep. 229; Meyer v. Farmer, 36 La. Ann. 785; Texas & Pac. R. R. v. S. P. Ry., 41 La. Ann. 970, 6 South. 888, 17 Am. St. Rep. 445; Sample v. Barnes, 14 How. 70, note, 14 L. Ed. 330; St. L., V. & T. H. Ry. Co. v. Ry. Co., 145 U. S. 393, 12 Sup. Ct. 953, 36 L. Ed. 748.
The judge in his judgment alluded to the fact that, at the time of the transfer by Nilson to the Samples and others, the bank held in its possession mortgage notes on the property more than covering its value, and that the only effect of the transfer, so far as that property was concerned, was to do away with the necessity of a foreclosure.
The plaintiff insists that the act from Mr. Nilson to the Samples was not a sale for want of a price, and not a donation for want of form; that it was ineffective for want of a sufficient description of the thing sold, and for that same reason the registry of the act accomplished nothing; that the mortgage referred to had no existence, as it had not been legally accepted.
Counsel for defendant in their brief present the following propositions and authorities as answers to these contentions:
A precise sum in money is not necessary for the transfer of ownership. Weld v. Pet*823ers, 1 La. Ann. 432; Buford v. Collins, 41 La. Ann. 642, 6 South. 219. A contract, though not technically a sale for want of a fixed price or for other cause, may yet transfer property from one owner to another, where a real and valuable consideration did exist, and was in the contemplation of the parties at the time.
The contract may be innominate and yet convey ownership. Civ. Code, art. 1900; Helluin v. Minor, 12 La. Ann. 124; Jackson v. Miller, 32 La. Ann. 432; Chaff e v. Scheen, 34 La. Ann. 684-689; Brown v. Brown, 30 La. Ann. 966; Landry v. Landry, 40 La. Ann. 229, 3 South. 728; Succession of Sparrow, Id. 488, 4 South. 513.
A contract that is not good as a transfer of ownership may be good and enforced as a mortgage or security. Williams v. The St. Stephens, 1 Mart. (N. S.) 418; Id., 2 Mart. (N. S.) 22; Wright v. Steed, 10 La. Ann. 238; Rouanet v. Castel, 12 La. Ann. 520; Gleises v. McHatton, 14 La. Ann. 560; Bailey v. Chase, 18 La. Ann. 732; Ware v. Morris, 23 La. Ann. 668; O’Hern v. Hibernia Ins. Co., 30 La. Ann. 960; Parmer v. Mangham, 31 La. Ann. 348; Wang v. Finnerty, 32 La. Ann. 94; Jackson v. Miller, Id. 432; Herold v. Stockwell, Id. 949; Bourg v. Lopez, 36 La. Ann. 439; Crozier v. Ragan, 38 La. Ann. 154; Dickson v. Ford, Id. 740; Prude v. Morris, Id. 767; Howe v. Powell, 40 La. Ann. 308, 4 South. 450; Marbury v. Colbert, 105 La. 467, 29 South. 871.
The description of a residence or plantation by name and locality is sufficient. Robinson v. Atkins, 105 La. 790, 30 South. 231; Dickson v. Dickson, 36 La. Ann. 870; City Bank v. Denham, 7 Rob. 39; Laforest v. Barrow, 12 La. Ann. 148; City Bank v. Barrow, 21 La. Ann. 396; Consolidated Ass’n v. Mason, 24 La. Ann. 518; Fleming v. Scott, 26 La. Ann. 547; Thornhill v. Burthe, 29 La. Ann. 639; Roberts v. Bauer, 35 La. Ann. 453; Gee v. Clark, 42 La. Ann, 922, 8 South. 627; Bryan v. Wisner, 44 La. Ann. 832, 11 South. 290; Wood v. Fabrigas, 165 La. 24, 29 South. 367.
Where A. sells to B., who fails to record,, and B. sells to C., who records, and A. sells to D., who records after C., the title of C. prevails. Hollingsworth v. Wilson, 32. La. Ann. 1012, and cases there cited.
No mortgage is necessary to the execution of a valid mortgage. A person can grant a mortgage in favor of himself or a mere-nominal party, and the mortgage takes effect when notes pass to his creditor. Roberts v. Bauer, 35 La. Ann. 453; Ells v. Sims, 2 La. Ann. 254; Succession of Dolhonde, 21 La-Ann. 3; Merchants’ Ins. Co. v. Jamison, 25 La. Ann. 363; Gardner v. Maxwell, 27 La. Ann. 561; Succession of Phillips, 49 La. Ann. 1019, 22 South. 202; Morris v. Cain’s Ex’rs, 39 La. Ann. 730, 1 South. 797, 2 South. 418; Herber v. Thompson, 47 La. Ann. 800, 17 South. 318.
We are of the opinion that the judgment of the district court is correct, and that it should be affirmed. We find' not only the law to be in favor of the defendant, but also the equities. Plaintiff has not expended a dollar for the alleged property purchased by him, and there is nothing to show in. the act by which the property was transferred to him that the notes which he executed were ever delivered to his vendor. The circumstances connected with the purchase make it very problematical whether it was-ever intended to have any reality. The recorder’s certificate of mortgages and non-alienation was waived.
Through the act to the Samples, Nilson transferred to them the legal title to the property, and clothed them with the authority to sell the same and apply the proceeds to the payment of certain debts and obligations which he owed. This was done long before plaintiff claims to have acquired any right. Nilson could not ignore that fact an 3 *825regain the property, and neither can Phelan; certainly not to the prejudice of Mrs. Wilson.
The judgment appealed from is hereby affirmed.